 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   AARON RAISER,                               Case No. ED CV 17-00217 RGK (RAO)
12                       Plaintiff,
13         v.                                    ORDER ACCEPTING THIRD
                                                 INTERIM REPORT AND
14   CITY OF TEMECULA, et al.,                   RECOMMENDATION OF UNITED
                                                 STATES MAGISTRATE JUDGE
15                       Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Motion for
18   Contempt and Partial Terminating Sanctions, all of the other records and files
19   herein, and the Third Interim Report and Recommendation of United States
20   Magistrate Judge (“Third Interim Report”). Further, the Court has engaged in a de
21   novo review of those portions of the Third Interim Report to which Plaintiff has
22   objected.
23         The Third Interim Report sufficiently addresses the bulk of the arguments
24   made by Plaintiff in his Objections. Plaintiff also attempts to raise new arguments
25   for the first time in his Objections and attaches 25 exhibits in support.
26         A district court generally is not required to consider evidence raised for the
27   first time in an objection to a magistrate judge’s recommendation. In declining to
28   consider such evidence, the court actually must exercise its discretion; the court
 1   cannot simply adopt the recommendation without explaining that it will not
 2   consider a new matter. See Jones v. Blanas, 393 F.3d 918, 935 (9th Cir. 2004);
 3   Brown v. Roe, 279 F.3d 742, 74546 (9th Cir. 2002); United States v. Howell, 231
 4   F.3d 615, 62122 (9th Cir. 2000).
 5         Here, the Court declines to consider the new arguments and evidence offered
 6   in Plaintiff’s Objections.
 7         Accordingly, the Court hereby accepts and adopts the findings, conclusions,
 8   and recommendations of the Magistrate Judge.
 9         IT IS ORDERED that Plaintiff’s Motion for Contempt and Partial
10   Terminating Sanctions is DENIED.
11

12   DATED: October 17, 2018
13

14
                                         R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                            2
